DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mathai et al. (US 2011/0220171 A1), in view of Lee et al. (US 2011/0240104 A1).
Regarding claim 1, Mathai discloses a method comprising: providing a substrate (“substrate”: 410) (pars. 0030, 0052 and 0054-0055); forming, on said substrate, a metal silicide nanowire network for a transparent conducting film by forming a metal layer (“second seed layer”: 424, “defined as a non-single crystal semiconductor material” which includes “a metal”: pars. 0021, 0023, 0056 and 0064) on said substrate (figs. 4A-4E); applying a solution (“nanoparticles dispersed in a liquid solvent”) containing silicon nanowires (“single crystal 
Mathai, however, does not explicitly disclose that the annealing is a silicidation anneal intended to cause metal atoms from the metal layer to react with silicon material in said silicon nanowires and that the transparent polymer layer is an electrically conductive transparent polymer layer intended for increasing electrical conductivity of the transparent conducting film.
Lee teaches that it is well known to perform a related method of forming a metal silicide nanowire network (Abstract; pars. 0010 and 0018-0019), the method including forming a metal layer (nickel) on a substrate (70), applying silicon nanowires (20) on the metal layer; and performing a silicidation anneal upon the silicon nanowires to cause metal atoms from the metal layer to react with silicon material in said silicon nanowires thus forming metal silicide nanowires (figs. 1 and 5; pars. 0055-0060 and 0074-0076); and filling gaps within said metal silicide nanowire network by coating said metal silicide nanowire network with an electrically 
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Mathai to incorporate the silicidation anneal of Lee.  Though Mathai does not explicitly state that the annealing is a “silicidation anneal” causing metal atoms to react with the silicon, this is naturally expected to be what occurs by Mathai’s disclosed use of metal catalysts (i.e. atomic reaction causing agents) in conjunction with silicon nanowires, such that the end result is metal silicide nanowires.  Accordingly, Lee simply serves to demonstrate that the method of Mathai would involve the silicidation anneal and would cause the claimed reaction.  PHOSITA would have realized that the method of Mathai, though not explicitly to a silicidation anneal, is the same process as the claimed silicidation anneal, which is made obvious by the disclosures of Lee.  Similarly, PHOSITA would have known that the use of transparent conductive polymer predictably enhances desirable light transmission capabilities of the product, as well as providing a more reliable and durable conductive network.  Mathai discloses the potting with transparent polymer, and Lee demonstrates that a conductive transparent polymer was used in the same field, in the same intended manner, and without any special steps or surprising results.  As such, the use of the known conductor of Lee would have been obvious at the time of filing.
Regarding claim 5, the modified Mathai teaches the method of claim 1 as detailed above, and Lee further teaches that said electrically conductive transparent polymer layer comprises a polymer layer containing conductive particles or a conductive polymer layer (conductive polymer layer: par. 0123).  Please refer to claim 1 regarding rationale for combination of references.
Regarding claim 6, the modified Mathai teaches the method of claim 1 as detailed above, and Mathai further discloses said network comprising a plurality of metal silicide nanowires fused together in a disorderly arrangement on said substrate (par. 0019).
Regarding claim 7, the modified Mathai teaches the method of claim 6 as detailed above, and Mathai further discloses said metal silicide nanowires comprising a plurality of nanowires of different types of metal (titanium, platinum, nickel, gold, gallium and combinations and alloys thereof: par. 0071).
Regarding claim 8, the modified Mathai teaches the method of claim 1 as detailed above, and Mathai further discloses said metal silicide nanowires comprising any of nickel (Ni) silicide nanowires, cobalt (Co) silicide nanowires, tungsten (W) silicide nanowires, chromium (Cr) silicide nanowires, platinum (Pt) silicide nanowires, titanium (Ti) silicide nanowires, molybdenum (Mo) silicide nanowires, and palladium (Pd) silicide nanowires (Ni, Pt, Ti: par. 0071).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mathai in view of Lee, further in view of Speakman et al. (US 2007/0128905 A1).
Regarding claim 3, the modified Mathai teaches all of the elements of the current invention as detailed above with respect to claim 1.  Mathai in view of Lee, however, does not teach that after said performing said silicidation anneal, there is a step of transferring said network from said substrate to another substrate and selectively removing remaining unreacted metal and unreacted silicon.
Speakman teaches that it is well known to perform a related method including after said performing said silicidation anneal, transferring said network from said substrate to another 
It would have been obvious to one of ordinary skill in the art to have further modified the invention of Mathai to incorporate the use of a transfer carrier of Speakman.  At the time the invention was made, it was well known to use transfer methods when forming electronics with textured or patterned surfaces.  The predictably applied advantages include enhanced surface feature resolution, and repeatability of manufacture, thus decreasing manufacturing time and cost.  Further, it would have been obvious to have incorporated the left-over unreacted material removal of Speakman.  PHOSITA would have known that remaining, loose, and unreacted nanowires would be deleterious to further forming steps and the final functionality (i.e. causing shorted or discontinuous circuits) of the product.  It would have been obvious to clean the unreacted particles to predictably ensure that the formed product of the method would be reliable in its conductivity and to avoid short circuit issues.  Though Mathai and Lee do not mention the removal of unreacted materials, it would have required only routine skill to arrive at the use of the known removal from Speakman, employed predictably in the method of Mathai IVO Lee.
Claims 29-34 are rejected under 35 U.S.C. 103 as being unpatentable over Mathai in view of Lee, and further in view of Speakman.
Regarding claim 29, Mathai discloses a method comprising: providing a substrate (“substrate”: 410) (pars. 0030, 0052 and 0054-0055); forming, on said substrate, a metal silicide nanowire network for a transparent conducting film by forming a metal layer (“second seed layer”: 424, “defined as a non-single crystal semiconductor material” which includes “a metal”: pars. 0021, 0023, 0056 and 0064) on said substrate (figs. 4A-4E); applying a solution (“nanoparticles dispersed in a liquid solvent”) containing silicon nanowires (“single crystal a silicidation anneal intended to cause metal atoms from the metal layer to react with silicon material in said silicon nanowires; the transparent polymer layer is an electrically conductive transparent polymer layer intended for increasing electrical conductivity of the transparent conducting film; or after said performing said silicidation anneal, selectively removing remaining unreacted metal and unreacted silicon.
Lee teaches that it is well known to perform a related method of forming a metal silicide nanowire network (Abstract; pars. 0010 and 0018-0019), the method including forming a metal layer (nickel) on a substrate (70), applying silicon nanowires (20) on the metal layer; and performing a silicidation anneal upon the silicon nanowires to cause metal atoms from the metal layer to react with silicon material in said silicon nanowires thus forming metal silicide nanowires (figs. 1 and 5; pars. 0055-0060 and 0074-0076); and filling gaps within said metal 
Speakman teaches that it is well known to perform a related method including after said performing said silicidation anneal, selectively removing remaining unreacted metal and unreacted silicon (pars. 0127-0129).
With respect to the rationale for combination of references, please refer to the 103 rejections of claims 1 and 3, above, as they apply to claim 29 in the same manner.
Regarding claim 30, the modified Mathai teaches all of the elements of the current invention as detailed above with respect to claim 29.  Speakman further teaches that it is well known to perform a related method including after said performing said silicidation anneal, transferring said network from said substrate to another substrate (pars. 0471-0472) and selectively removing remaining unreacted metal and unreacted silicon (pars. 0127-0129).  Please refer to claim 3, above regarding rationale for combination of references.
Regarding claim 31, the modified Mathai teaches the method of claim 29 as detailed above, and Lee further teaches that said electrically conductive transparent polymer layer comprises a polymer layer containing conductive particles or a conductive polymer layer (conductive polymer layer: par. 0123).  Please refer to claim 1 regarding rationale for combination of references.
Regarding claim 32, the modified Mathai teaches the method of claim 29 as detailed above, and Mathai further discloses said network comprising a plurality of metal silicide nanowires fused together in a disorderly arrangement on said substrate (par. 0019).
Regarding claim 33, the modified Mathai teaches the method of claim 32 as detailed above, and Mathai further discloses said metal silicide nanowires comprising a plurality of nanowires of different types of metal (titanium, platinum, nickel, gold, gallium and combinations and alloys thereof: par. 0071).
Regarding claim 34, the modified Mathai teaches the method of claim 29 as detailed above, and Mathai further discloses said metal silicide nanowires comprising any of nickel (Ni) silicide nanowires, cobalt (Co) silicide nanowires, tungsten (W) silicide nanowires, chromium (Cr) silicide nanowires, platinum (Pt) silicide nanowires, titanium (Ti) silicide nanowires, molybdenum (Mo) silicide nanowires, and palladium (Pd) silicide nanowires (Ni, Pt, Ti: par. 0071).
Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive.  Respectfully, Mathai is not relied upon for disclosure that the polymer layer is electrically conductive.  Please refer to the new prior art rejections above.  With respect to the argument that Mathai is “silent on filling gaps within the bramble of nanowires”, the Examiner respectfully disagrees.  In at least cited par. 0074, Mathai discloses “coating to at least the bramble of nanowires…using a variety of techniques including, but not limited to, PECVD and spray coating.”  Thus, the exact claimed method of “coating” is recited.  Moreover, it is not feasible to use spray or vapor deposition coating in such a manner as to not fill gaps in the network at least to some degree.  As such, and according to the new 103 rejection of claim 1 to Mathai IVO Lee, all of the current claim limitations are held to have been shown to be taught by the prior art, and all arguments have been answered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/Examiner, Art Unit 3729